department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl br3 tl-n-1152-00 uilc date internal_revenue_service national_office field_service_advice memorandum for barbara a felker chief cc intl br3 from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-1152-00 usparent drsub fsub dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh date x date y year issues are the dividends received on date x and date y by drsub from fsub in the amounts of dollar_figurec and dollar_figured respectively foreign_oil_and_gas_extraction_income fogei as defined in sec_907 of the internal_revenue_code are the u k advance corporation taxes act paid_by drsub with respect to the distributions to usparent and surrendered to fsub to be used to offset its u k mainstream corporate tax_liability taxes on fogei are the withholding taxes imposed by the u k on the aggregate of the date y distribution and act refundable_credit act refund taxes on fogei conclusion sec_1 the portion of the dividends received by drsub from fsub attributable to earnings_and_profits of fsub that are fogei will be fogei to drsub under sec_907 of the code a proportionate share of the act paid_by drsub with respect to the distributions to usparent are taxes on fogei the withholding taxes imposed by the u k on the aggregate of the date y distribution and act refund are taxes on fogei in the same proportion that fogei is of the total_distribution tl-n-1152-00 facts usparent owns of drsub which owns of fsub most of fsub’s earnings_and_profits were generated from foreign oil_and_gas extraction activities that result in fogei as defined in sec_907 of the code drsub is a holding_company and is not directly engaged in oil_and_gas activities drsub is a dual resident of the u s and the u k fsub is a u k corporation on date x fsub distributed dollar_figurea to drsub which distributed that amount to usparent on the same day the next day usparent returned the dollar_figurea plus an additional dollar_figurec to drsub drsub paid dollar_figureb which is less than dollar_figurea in the amount of dollar_figurec to fsub in installments over the next two months in return for the dollar_figureb fsub distributed convertible loan stock to drsub on date y fsub distributed dollar_figured to drsub which distributed that amount to usparent on the same day with regard to the date x and date y distributions drsub and fsub elected to defer payment of the act to the distributions that drsub made to usparent drsub paid dollar_figuree and dollar_figuref of act to the u k inland revenue with respect to the date x and date y distributions respectively with regard to the act payments drsub elected to surrender the u k mainstream corporate tax offset to fsub fsub used most of the surrendered act to offset its year u k mainstream corporate tax_liability and carried forward the remainder with respect to the date y distribution and related payment of act usparent received pursuant to article a i of the u s -u k income_tax treaty treaty a provisional act refund from the u k inland revenue in the amount of one-half of the act paid or dollar_figureg reduced by a withholding_tax on the sum of the distribution and act refund however with regard to the date x distribution and related payment of act the u k inland revenue has denied usparent's claim for an act refund pursuant to article a i of the treaty the u k imposed a withholding_tax on the aggregate of the date y distribution from drsub to usparent and act refund paid to usparent the u k inland revenue has not imposed a withholding_tax with respect to the date x distribution since under the treaty the tax is withheld only from the act refund which has not been paid 1convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains tias 1980_1_cb_394 tl-n-1152-00 with respect to its consolidated_return for year which included drsub usparent included in gross_income as dividends dollar_figurec of the date x distribution and the entire amount of the date y distribution received by drsub from fsub usparent eliminated from gross_income the corresponding intercompany_dividends that it received from drsub sec_1 a for purposes of resolution of the issues presented here it is assumed that only dollar_figurec of the date x distribution is treated for u s tax purposes as a dividend paid_by fsub to drsub and that the remainder of the date x distribution dollar_figureb is disregarded for u s tax purposes pursuant to the circular cash_flow doctrine the entire date x distribution from drsub to usparent and the next-day recontribution is disregarded for the same reason also for year usparent claimed foreign tax_credits under sec_901 of the code for the unrefunded act paid_by drsub and withholding_tax payments in the following amounts dollar_figuree of act with respect to the date x distribution dollar_figureg of act with respect to the date y distribution and dollar_figureh of withholding_tax with respect to the date y distribution and act refund usparent did not characterize on its return the unrefunded act and withholding_tax as taxes on fogei law and analysi sec_1 character of dividends received by drsub from fsub sec_907 of the code imposes an annual_limit on the amount of foreign taxes paid on fogei that can be credited under sec_901 against the u s tax_liability of u s taxpayers the limitation is a certain percentage of fogei the percentage limitation for corporate taxpayers for year was the highest u s corporate tax_rate for the year foreign taxes paid on fogei in excess of the sec_907 limitation are not deductible as taxes or as royalties but may be carried back for two years or forward for five years subject_to the sec_907 limitation in the year to which the taxes are carried for year fogei is defined in sec_907 of the code as taxable_income derived from sources without the united_states and its possessions from- tl-n-1152-00 a the extraction by the taxpayer or any other person of minerals from oil_and_gas wells or b the sale_or_exchange of assets used by the taxpayer in the trade_or_business described in subparagraph a in congress revised sec_907 of the code to provide that fogei does not include any dividend or interest_income which is passive_income as defined in sec_904 that revision is effective for tax years beginning after date however fogei includes dividends received from a foreign_corporation in respect of which taxes are deemed paid_by the taxpayer under sec_902 to the extent such dividends are attributable to fogei sec_907 sec_1_907_c_-2 employs a proportionality test to determine the amount of the dividend that is attributable to fogei the portion of the dividend that will be fogei under the regulatory test equals- amount of dividend x a b a fogei accumulated_profits in excess of fogei_taxes paid_or_accrued and b total accumulated_profits in excess of total foreign taxes paid_or_accrued although under sec_907 of the code dividends may be characterized as fogei under sec_907 they will lose that characterization to the extent that the dividends are classified as passive_income under sec_904 under sec_904 passive_income means income of a kind which would be foreign_personal_holding_company_income as defined in sec_954 under sec_954 foreign_personal_holding_company_income includes dividend income however passive_income does not include any income that would fall within any of the other sec_904 separate limitations any export financing 2fogei does not include income attributable to processing transporting or distributing oil_and_gas or their primary products or to the disposition of assets used in such activities such income is foreign_oil_related_income fori sec_907 sec_1_907_c_-1 3omnibus budget reconciliation act of 107_stat_312 p l a a 4a similar rule for sec_960 amounts was adopted in sec_1_907_c_-2 d both rules are similar to sec_1_901-3 relating to dividends attributable to foreign_mineral_income which is based on sec_901 e a a provision identical in all material respects to sec_907 tl-n-1152-00 interest or any high-taxed_income sec_904 ii and iii dividends received from a controlled_foreign_corporation in which the taxpayer is a united_states_shareholder such as the dividends received here by drsub from fsub may be excluded from passive_income under the look-through_rule of sec_904 which provides that dividends shall be treated as income in a separate category in proportion to the ratio of i the portion of the earnings_and_profits attributable to income in such category to ii the total amount of earnings_and_profits see sec_1_904-5 here the look-through rules of sec_907 and sec_904 of the code operate to characterize most of the date x dividend of dollar_figurec and date y dividend of dollar_figured received by drsub from fsub as fogei since most of fsub’s earnings_and_profits were fogei drsub met the required sec_902 ownership requirement of sec_907 under sec_902 u s_corporations owning at least of the voting_stock of a foreign_corporation are deemed to have paid a share of the foreign_income_taxes paid_by the foreign_corporation in the year in which the corporation’s earnings_and_profits become subject_to u s tax as dividend income of the u s shareholder character of act paid_by drsub on distributions to usparent under the act prior to its repeal effective date6 any corporation making a qualifying_distribution was liable for payment of act on that distribution if a lower- tier corporation such as fsub paid act the distribution was a franked distribution and could be distributed by an upper-tier corporation such as drsub without incurring additional liability for act income and corporate taxes act icta and and however related u k corporations could make a group election permitting the group to shift liability for act by making unfranked distributions within the group icta sec_247 if the group election was made and the lower-tier corporation made an unfranked distribution to an upper-tier corporation liability for act attached to the upper-tier corporation when it made a distribution to shareholders icta here drsub and fsub made the group election and therefore the date x and date y distributions from fsub to drsub were unfranked distributions so that drsub was liable for the act on its distributions to usparent 5in in connection with the revision made to the definition of fogei congress also deleted sec_904 which provided that passive_income for purposes of the separate passive_income limitation of sec_904 did not include fogei dates x and y were prior to date tl-n-1152-00 the corporation paying the act could use it to offset its u k mainstream corporate tax_liability if the act paid exceeded current_year u k mainstream corporate tax the excess could be carried back for years or forward indefinitely to be used as an offset in those years icta and alternatively the payor corporation could surrender the act to one or more of it sec_51 owned subsidiaries icta if the act was surrendered the lower-tier subsidiary was treated as having paid the surrendered act and could use it to offset its liability for u k mainstream corporate tax icta the corporation surrendering the act was no longer treated as having paid the act icta here drsub surrendered to fsub the act that it paid with regard to the date x and date y distributions fsub used most of the surrendered act to offset its year u k mainstream corporate tax_liability and carried forward the remainder u k resident individual shareholders were entitled to a shareholder credit against their individual taxes for a portion of the act paid on the distribution the credit was refundable if it exceeded the shareholder’s tax_liability icta under article a i of the treaty u s corporate shareholders such as usparent owning at least percent of the stock of a resident u k corporation such as drsub are entitled to a refundable tax_credit paid directly from the u k government equal to one-half of the shareholder credit or one-half of the act paid with respect to dividends received from the u k subsidiary the sum of the payment from the u k government and the dividend paid_by the u k subsidiary is treated under article a iii as a dividend for u s foreign_tax_credit purposes and is subject under article a i to u k withholding of percent the withheld is treated as a creditable income_tax paid_by the u s corporate shareholder article b under article c of the treaty the amount of act paid_by the distributing_corporation and not refunded under article a i is treated as a creditable income_tax of the distributing u k corporation article provides that the allowable_amount of the u s foreign_tax_credit for act shall be determined i n accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the technical explanation to the treaty revproc_80_18 1980_1_cb_623 and revproc_90_61 1990_2_cb_657 address timing issues that are not specifically addressed in the text of the treaty these authorities defer the portion of the allowable foreign_tax_credit attributable to act surrendered by a payor corporation to one or more of it sec_51 owned subsidiaries such as the surrender of the act paid_by drsub to fsub until the credit would be available under sec_902 or sec_960 in connection with a distribution or inclusion from the subsidiaries the revenue procedures treat the unrefunded portion of the surrendered act as a tax paid_by the subsidiary receiving the surrendered act and not by the corporation tl-n-1152-00 surrendering the act the refunded portion of the act is treated as refunded to and distributed by the u k corporation to the u s shareholder as a dividend the court_of_appeals_for_the_federal_circuit in 41_f3d_647 fed cir revg cl_ct held that the surrender of the act had no effect on the timing of the foreign_tax_credit for the act since under article c of the treaty the payor of the act is the corporation that pays the dividend and corresponding act and not the subsidiary that received the benefit of the surrendered act the u s tax_court in its recent decision in 113_tc_363 agreed with the federal_circuit the facts here are not identical to those in either xerox or compaq computer since drsub the corporation that paid the act is a dual_resident_corporation nonetheless under those opinions since drsub a u s_corporation is considered to have paid the act the credit for the unrefunded portion of the act would be allowed to the usparent group under sec_901 under the technical explanation and the revenue procedures credit for the unrefunded portion of the act paid_by drsub and surrendered to fsub would be allowed to the usparent group only under sec_902 in connection with a distribution from fsub under either analysis however a ratable portion of the creditable act would be taxes on fogei sec_907 of the code defines taxes on fogei as creditable income taxes that are paid_or_accrued or deemed paid under sec_902 or sec_960 with respect to fogei sec_1_907_c_-3 provides rules for the characterization of the income taxes paid_or_accrued to a foreign_country among fogei fori and other income relevant for purposes of sec_907 and sec_904 the regulations refer to fogei fori and other income as classes of income sec_1 c - a these regulatory rules are relevant here irrespective of whether the act is considered to have been paid_by drsub under xerox and compaq computer or paid_by fsub under the technical explanation and revenue procedures since both drsub and fsub have more than one such class of income composed in part of fogei and since the act is considered a corporate-level income_tax under article c of the treaty as stated above in the facts and in issue most of fsub’s earnings_and_profits were fogei therefore the major part of the distributions received by drsub from fsub was also fogei sec_1_907_c_-3 requires that the pre-credit foreign tax for the base be apportioned to each class of income in proportion to the income of each class tax_credits are then allocated to the apportioned pre-credit tax under the analysis set forth in the technical explanation and revenue procedures the regulation will operate to characterize in the proportion that fogei is to all of the earnings_and_profits of fsub the creditable act treated as paid_by fsub as fogei_taxes that characterization as fogei_taxes of fsub’s taxes that are deemed paid tl-n-1152-00 by drsub under sec_902 in connection with taxable dividends_paid from fsub to drsub will flow through to the usparent group by operation of sec_907 likewise under the analysis set forth in xerox and compaq computer the regulation will apply directly to characterize in the proportion that fogei is to all of the earnings_and_profits of drsub the creditable act paid_by drsub as fogei_taxes act treated under the court cases as paid_by drsub with respect to both the date x and date y distributions are taxes imposed in large part on fogei earnings even though as stated above in the facts both distributions from drsub to usparent are eliminated from income for u s tax purposes pursuant to the circular cash_flow doctrine or under the consolidated_return_regulations see sec_1_904-6 providing rules for the allocation and apportionment of foreign taxes to separate limitation categories in situations involving timing differences character of withholding_tax pursuant to article a i of the treaty the u k imposed a withholding_tax on the aggregate of the date y distribution from drsub to usparent and the act refund received by usparent with regard to that distribution the u k inland revenue has not imposed a withholding_tax with respect to the date x distribution as stated above in issue most of the date x and date y distributions received by drsub from fsub was fogei since most of fsub’s earnings_and_profits were fogei sec_1_907_c_-3 provides that t he portion of the total withholding taxes on a distribution that constitutes fogei_taxes is determined by the portion of the distribution that is fogei accordingly the portion of the withholding taxes paid to the u k inland revenue that is fogei_taxes will equal the portion of drsub’s total accumulated_earnings_and_profits that is fogei case development hazards and other considerations tl-n-1152-00 please call if you have any further questions barbara a felker chief cc intl br3
